DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 recites “a plurality of drive cams” there is no support in the specification or figures that shows plurality of drive cams.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koyo [JP 2002130421].

Regarding claim 1: Koyo discloses a cam device configured to convert a rotational movement of a drive unit (15) to a linear movement on a driven side, the cam device comprising: a drive cam (11) configured to be driven by the drive unit (15) and to reciprocally rotate in forward and reverse directions within a predetermined angle range around a rotation axis; a first follower (18) configured to intermittently reciprocate linearly by the drive cam (11); a second follower (18) configured to intermittently reciprocate linearly by the drive cam (11); a holding cam (5) configured to be rotationally driven integrally with a rotational reciprocating movement of the drive cam (11) about the rotation axis, the holding cam (5) having an arcuate outer peripheral surface which is discontinuous on a side facing the drive cam (11); a first restriction roller (17a) provided on the first follower (18) and configured to restrict a movement of the first follower (18) by coming in contact with the holding cam (5); and a second restriction roller (17b) provided on the second follower (18) and configured to restrict a movement of the second follower (18) by coming in contact with the holding cam (5), wherein the first follower and the second follower (18,18) are arranged to be capable of moving linearly at opposite positions on both sides of a rotation axis of the drive cam (11), and wherein the first follower and the second follower (18,18) are capable of being cam-engaged with the driven cam alternatively and independently of each other, and configured such that when the drive cam (11) is in an engaged state with the first follower, the drive cam (11) is in an engagement release state with the second 

Regarding claim 2: Koyo discloses wherein the first follower and the second follower (18,18) are configured not to be biased in a linear movement direction by the biasing member (21).

Regarding claim 3: Koyo discloses further comprising: an outer holding cam (19) formed in a radially outer side of the holding cam (5), the outer holding cam (19) having an arcuate inner peripheral surface which is concentric with the holding cam (5),
wherein the outer holding cam (19) and the holding cam are configured to restrict the first follower by the first restriction roller (17a)
Regarding claim 4: Koyo discloses wherein the first follower and the second follower (18,18) respectively include arms having work chucks, and wherein the first follower and the second follower are configured to handle works gripped by the work chucks (see fig 3).
Regarding claim 6: Koyo discloses a cam device configured to convert a rotational movement of a drive unit to a linear movement on a driven side, the cam device comprising:

a holding cam (5) configured to be rotationally driven integrally with a rotational reciprocating movement of the drive cam (11) about the rotation axis, the holding cam (5) having an arcuate outer peripheral surface which is discontinuous on a side facing the drive cam (11); and
a restriction roller (17a) provided on the follower (18) and configured to restrict a movement of the follower by coming in contact with the holding cam (5),
wherein the follower (18) is arranged to be linearly movable at a position apart from a rotation center of the drive cam (11) by a predetermined distance, and wherein the follower  (18) is configured to be cam-engaged with the drive cam, so that the holding cam (5) separates from the restriction roller (17a) and the holding cam (20) is in a holding release state when the drive cam (11)is in an engaged state with the follower.
Regarding claim 7: Koyo discloses wherein the follower (18) forms a part of a pallet, and wherein the pallet is configured to be transferred in a feeding direction by the drive cam (11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over by Koyo [JP 2002130421] in view of Feyrer [ EP 1,538,117].

Regarding claim 5: Koyo does not explicitly show wherein a plurality of drive cams are reciprocally rotated about a common rotation axis and a plurality of pairs of first follower and second follower are linearly reciprocated. However, Feyrer shows a plurality of drive cams (52, 64) are reciprocally rotated about a common rotation axis and a plurality of pairs of first follower and second follower are linearly reciprocated.
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have provided the cam device with plurality of drive cams to securely drive the cam and also to reduce the backlash.

    PNG
    media_image1.png
    712
    562
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    727
    496
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658